Citation Nr: 0627568	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-23 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (prior and subsequent to June 2003); Smith v. 
Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has essentially alleged clear and unmistakable 
error (CUE) in an April 2002 rating decision that granted 
service connection for bilateral tinnitus and assigned a 10 
percent evaluation, claiming the RO failed to grant a 10 
percent evaluation for each ear.  38 U.S.C.A. §§ 5109A, 7105.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE; however, if the evidence 
establishes clear and unmistakable error, the prior decision 
will be reversed and amended.

The criteria to determine whether CUE was present in a prior 
determination are as follows:  (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992).

In order to show that a clear and unmistakable error was made 
the evidence must show that the law was incorrectly applied 
to the facts as they were known at the time and that, had the 
error not occurred, the decision would have been manifestly 
different.  Bustos v. West, 179 F3d. 1378 (Fed. Cir. 1999).  

The veteran's tinnitus is evaluated under 38 C.F.R. §4.87, 
Diagnostic Code 6260.  In Smith v. Nicholson, 19 Vet. App. 
63, 78, (2005), the United States Court of Appeals for 
Veterans Claims (CAVC) held that the pre-1999 and pre-June 
13, 2003 versions of Diagnostic Code 6260 required the 
assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.  In Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 
2006), the Federal Circuit concluded that the CAVC erred in 
not deferring to the VA's interpretation of its own 
regulations, particularly 38 C.F.R. § 4.25(b), which pertains 
to VA's combined ratings table, and 38 C.F.R. § 4.87, 
Diagnostic Code 6260, pertaining to tinnitus, which VA has 
interpreted as limiting a veteran to a single disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.  Subsequently, the stay of 
adjudication of tinnitus rating cases was lifted.   

Thus, the veteran's service-connected tinnitus has been 
assigned the maximum schedular rating available.  38 C.F.R. 
§4.87, Diagnostic Code 6260.  Accordingly, there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

It follows that the veteran's CUE claim must fail based on 
the rationale noted above.  That is, the Federal Circuit 
recently held that deference must be given to the VA's 
interpretation of 38 C.F.R. § 4.87, Diagnostic Code 6260, 
which VA interpreted in June 1999 and since as limiting a 
veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  The veteran's service-connected tinnitus was 
assigned the maximum schedular rating available.  38 C.F.R. 
§4.87, Diagnostic Code 6260.  The rating decision correctly 
applied prevailing legal authority and the outcome was not 
undebatably erroneous.  There was no CUE in the April 2002 RO 
decision assigning a 10 percent rating for the veteran's 
tinnitus.

The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).


ORDER

A schedular evaluation in excess of 10 percent for bilateral 
tinnitus is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


